DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soulhi USPN 10616257).
Consider claim 1, Soulhi discloses a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: processing, with a machine learning model, a sequence of performance metrics from an information technology system (see fig. 2A and associated text: “…network performance data 207 may include performance indicator data (e.g., KPIs, network performance metrics that correlate to QOE, MOS, Quality of Service (QoS) values, etc.). For example, the performance indicator data may indicate values relating to the performance associated with user sessions, connections, channels, messaging (e.g., protocol level, etc.), bit rates, packet error loss rate…”; fig. 2B and associated text; “… generative model 305 may include a Generative Adversarial Network (GAN), an autoencoder, a variational autoencoder, a Markov Chain, a neural network, and/or other types of models that may support unsupervised learning (e.g., a non-probabilistic model, a probabilistic model). As illustrated, generative model 305 may ingest as input network performance data 207…”; Summary: “time-series key performance indicators”), the processing includes generating, by the machine learning model, an encoded representation of the sequence of performance metrics (see fig. 2B and associated text: “…encodes the input data (e.g., network performance data 207). For example, the input data D may have n dimensions (e.g., D: X.sub.1 . . . X.sub.n) in which each dimension may relate to a performance indicator (e.g., KPI, etc.)…”), and the processing further includes the machine learning model generating, based at least on the encoded representation, a reconstruction of the sequence of performance metrics (see fig. 2D and associated text: “…network management device 130 may quantitatively analyze the output data to determine an optimal representation of the input space data by the output space data. The output data may include the latent space data and decoded latent space data. The decoded latent space data may be of the original number of dimensions…”); and detecting, based at least on a reconstruction error present in reconstruction of the sequence of performance metrics, an occurrence of the anomaly at the information technology system (see fig. 5: “…a threshold value pertaining to a reconstruction error of a generative model (e.g., autoencoder) result may determine the number of potential generated anomalies …”).
However, Soulhi does not explicitly disclose a sequence.
Nevertheless, Soulhi discloses time-series of performance indicators (see fig. 2B and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Soulhi with a time-series of performance indicators instead of a sequence in order to perform a trivial non-differentiating change and yield predictable results of anomaly detection.
Consider claim 3 as applied to respective claim, Soulhi as modified discloses the machine learning model includes an encoder trained to generate, based at least on the sequence of performance metrics, the encoded representation (see fig. 2B and associated text: “…network management device 130 may encode the network performance data 209…”).
Consider claim 4 as applied to respective claim, Soulhi as modified discloses the machine learning model further includes a decoder trained to generate, based at least on the encoded representation, the reconstruction of the sequence of performance metrics (see fig. 2D and associated text: “…network management device 130 may quantitatively analyze the output data to determine an optimal representation of the input space data by the output space data. The output data may include the latent space data and decoded latent space data …”).
Consider claim 5 as applied to respective claim, Soulhi as modified discloses the encoder and the decoder each comprise a long short-term memory neural network (see figs. 2D and 3E and associated text: “…the parameters may include the type of generative model (e.g., autoencoder, variational encoder, GAN, etc.), neural network connectivity pattern (e.g., shallow, fully connected, convolutional, attention, recursive, long short-term memory (LSTM), etc.), neural network geometry …”).
Consider claim 6 as applied to respective claim, Soulhi as modified discloses the sequence of performance metrics includes values for at least one performance metric measured at two or more successive time intervals at the information technology system (see Detailed Description 1st paragraph:  “… time-series key performance indicators (KPIs) …”).
Consider claim 7 as applied to respective claim, Soulhi as modified does not explicitly discloses the at least one performance metric include an average quantity of host resident memory, an average quantity of host memory used, a quantity of column store unloads, an average ping length, a count of out of memory events in index server trace file, and/or an average size of host swap.
Nevertheless, examiner takes Official Notice that it is notoriously well-known in the art of communication networks to incorporate said performance metrics (see Al Belooshi USPN 2020/0250318 [0048; 0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date to add or substitute performance metrics as matter of design choice in a given communication network and yield predictable results of anomaly detection.
Consider claim 8 as applied to respective claim, Soulhi as modified discloses the reconstruction error comprises a difference between the sequence of performance metrics and the reconstruction of the sequence of performance metrics (see fig. 2D and associated text: “…the type of performance indicator (e.g., the type of KPI, etc.) may be correlated to certain quantitative criteria. As an example, referring to FIG. 3D, network management device 130 may calculate various quantitative values based on the input data D, the output data G, and exemplary quantitative criteria 350. According to an exemplary implementation, exemplary quantitative criteria 350 may include joint entropy, interaction information, total correlation, Jensen-Shannon divergence, and/or generalized Hausdorff distances. According to other exemplary implementations, other types of quantitative criteria may be used, such as Minimum Covariance Determinant (MCD)-based Mahalanobis distances …”).
Consider claim 9 as applied to respective claim, Soulhi as modified discloses the occurrence of the anomaly at the information technology system is detected based at least on the reconstruction error exceeding a threshold value  (see fig. 2D and associated text: “…the type of performance indicator (e.g., the type of KPI, etc.) may be correlated to certain quantitative criteria. As an example, referring to FIG. 3D, network management device 130 may calculate various quantitative values based on the input data D, the output data G, and exemplary quantitative criteria 350. According to an exemplary implementation, exemplary quantitative criteria 350 may include joint entropy, interaction information, total correlation, Jensen-Shannon divergence, and/or generalized Hausdorff distances. According to other exemplary implementations, other types of quantitative criteria may be used, such as Minimum Covariance Determinant (MCD)-based Mahalanobis distances …”).
Consider claim 10 as applied to respective claim, Soulhi as modified does not explicitly discloses the anomaly comprises a memory outage at the information technology system.
Nevertheless, examiner takes Official Notice that it is notoriously well-known in the art of communication networks to incorporate and track memory outage (see Tailliet USPN 2015/0109861: [0009; 0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date to track memory outage as matter of design choice in a given communication network and yield predictable results of anomaly detection.
Consider claim 11 as applied to respective claim, Soulhi as modified discloses the information technology system includes a plurality of interconnected managed objects, and wherein the plurality of interconnected managed objects include one or more databases, hosts, application servers, and/or network devices (see figs. 2A-2F).

Examiner Note: See detailed rejection of independent claim 1 for the remaining independent claim rejections.

Consider claim 12, Soulhi discloses a computer-implemented, comprising: processing, with a machine learning model, a sequence of performance metrics from an information technology system, the processing includes generating, by the machine learning model, an encoded representation of the sequence of performance metrics (see figs. 2A-2F and associated text), and the processing further includes the machine learning model generating, based at least on the encoded representation (see figs. 2A-2F and associated text), a reconstruction of the sequence of performance metrics (see figs. 2A-2F and associated text); and detecting, based at least on a reconstruction error present in reconstruction of the sequence of performance metrics, an occurrence of the anomaly at the information technology system (see figs. 2A-2F and associated text).
However, Soulhi does not explicitly disclose a sequence.
Nevertheless, Soulhi discloses time-series of performance indicators (see fig. 2B and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Soulhi with a time-series of performance indicators instead of a sequence in order to perform a trivial non-differentiating change and yield predictable results of anomaly detection.
Consider claim 14 as applied to respective claim, Soulhi as modified discloses the machine learning model includes an encoder trained to generate, based at least on the sequence of performance metrics, the encoded representation, and wherein the machine learning model further includes a decoder trained to generate, based at least on the encoded representation, the reconstruction of the sequence of performance metrics (see above rejection due to similar subject matter).
Consider claim 15 as applied to respective claim, Soulhi as modified discloses the sequence of performance metrics includes values for at least one performance metric measured at two or more successive time intervals at the information technology system (see above rejection due to similar subject matter).
Consider claim 16 as applied to respective claim, Soulhi as modified discloses the at least one performance metric include an average quantity of host resident memory, an average quantity of host memory used, a quantity of column store unloads, an average ping length, a count of out of memory events in index server trace file, and/or an average size of host swap (see above rejection due to similar subject matter).
Consider claim 17 as applied to respective claim, Soulhi as modified discloses the reconstruction error comprises a difference between the sequence of performance metrics and the reconstruction of the sequence of performance metrics, and wherein the occurrence of the anomaly at the information technology system is detected based at least on the reconstruction error exceeding a threshold value (see above rejection due to similar subject matter).
Consider claim 18 as applied to respective claim, Soulhi as modified discloses the anomaly comprises a memory outage at the information technology system (see above rejection due to similar subject matter).
Consider claim 19 as applied to respective claim, Soulhi as modified discloses the information technology system includes a plurality of interconnected managed objects, and wherein the plurality of interconnected managed objects include one or more databases, hosts, application servers, and/or network devices (see above rejection due to similar subject matter).
Consider claim 20, Soulhi discloses a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: processing, with a machine learning model, a sequence of performance metrics from an information technology system (see figs. 2A-2F and associated text), the processing includes generating, by the machine learning model, an encoded representation of the sequence of performance metrics (see figs. 2A-2F and associated text), and the processing further includes the machine learning model generating, based at least on the encoded representation, a reconstruction of the sequence of performance metrics (see figs. 2A-2F and associated text); and detecting, based at least on a reconstruction error present in reconstruction of the sequence of performance metrics, an occurrence of the anomaly at the information technology system (see figs. 2A-2F and associated text).
However, Soulhi does not explicitly disclose a sequence.
Nevertheless, Soulhi discloses time-series of performance indicators (see fig. 2B and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to slightly modify Soulhi with a time-series of performance indicators instead of a sequence in order to perform a trivial non-differentiating change and yield predictable results of anomaly detection.

Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


September 10, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662